Title: From George Washington to Alexander Mitchell, 8 August 1781
From: Washington, George
To: Mitchell, Alexander


                        
                            Sir
                            Head Quarters Dobbs’s Ferry 8th Augt 1781.
                        
                        I was surprised at finding by yours of the 1st Inst. that you were distressed for want of provision of any
                            kind, as the State of Pennsylvania had engaged to furnish you liberally. I shall immediately write to Mr Morris the
                            Superintendant of Finance who has undertaken to procure all the supplies required of Pennsylvania and acquaint him with
                            your situation, when I make no doubt but he will take steps to relieve you as soon as it is in his power—You must in the
                            mean time obtain from the inhabitants, in the way least distressing to them, the means of support for your troops—The
                            distance from hence is so great that it is scarcely possible to forward supplies so soon as they may be ordered from
                            Philada. I am &c.

                    